Citation Nr: 0631593	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-26 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to 
February 1973.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which, in pertinent part, 
continued the 10 percent evaluation for arthritis of the 
left knee.  In December 2005, the veteran testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge; a copy of the transcript is in the record.

A preliminary review of the record indicates that in his 
September 2002 claim for an increased rating, the veteran 
requested an increased evaluation for both arthritis of the 
left knee and for residuals of a medial meniscectomy of the 
left knee.  Subsequently, in a separate December 2002 claim, 
he requested a temporary total (100 percent) rating (TTR) 
based on surgical or other treatment necessitating 
convalescence under 38 C.F.R. § 4.30 from September 30, 2002 
to December 4, 2002.  In the above rating decision, the RO 
granted a TTR based on surgical or other treatment 
necessitating convalescence effective from September 30, 
2002 through December 31, 2002, and continued the veteran's 
30 percent rating from January 1, 2003, for residuals of a 
medial meniscectomy of the left knee.  Thus, it is unclear 
whether the veteran also wants a rating in excess of 30 
percent for residuals of a medial meniscectomy of the left 
knee; this issue is referred to the RO for clarification and 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to ensure compliance with VA's 
duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

An April 2005 letter from the veteran, in which he asked for 
a TTR for a period of convalescence following surgery on his 
left knee in February 2005, was accompanied by a statement 
from the veteran's private physician, describing the 
veteran's surgery and physical therapy during his period of 
convalescence.  Even though, the RO granted a TTR for 
convalescence from February 1, 2005 through March 31, 2005, 
the RO did not obtain copies of the veteran's private 
treatment records.  This should be done on remand.  Further, 
at his December 2005 hearing, the veteran contends that 
since his February 2005 left knee surgery, his condition is 
generally getting worse with no improvement.  He stated that 
his private physicians were ready to perform a total knee 
replacement, but he wanted to wait as long as he could 
before having it done.  Generally, where there is evidence 
of a material change in the veteran's condition or a veteran 
asserts that the service-connected disability in question 
has undergone an increase in severity since the time of his 
last VA examination (conducted in March 2004), the VA 
examination report is considered inadequate for rating 
purposes and a new VA examination is required.  See Snuffer 
v. Gober, 10 Vet. App. 400, 402-03 (1997).  On remand, the 
veteran should be afforded orthopedic and skin examinations 
to review the history of and ascertain the nature and 
severity of his left knee disability to include whether a 
separate rating should be given for surgical scarring under 
the holding in Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  An examination is needed to provide clinical 
findings so that VA can consider ratings under all 
appropriate diagnostic codes.  The Board notes that 
effective August 30, 2002, the rating criteria for 
evaluating skin disorders found at 38 C.F.R.§ 4.118 were 
amended.  See 67 Fed. Reg. 49,590-99 (July 31, 2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA's notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service-connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish an effective date, if a 
higher disability rating was granted on appeal.  Such notice 
must be given on remand.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the veteran a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an effective date, if a higher 
rating is assigned, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); and (2) requests or 
tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  VA should ask the veteran to 
identify all health care providers that 
have treated him for his left knee since 
September 2001 through the present.  VA 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records, if 
not already in the claims file.  In 
particular, VA should obtain missing 
medical records for the surgeries 
performed in September 2002 and February 
2005 and their respective periods of 
convalescence.  If the records are 
unavailable, please have the provider(s) 
so indicate.

3.  After completion of 1 and 2 above, 
VA should schedule the veteran for 
orthopedic and skin examinations in 
order to determine the nature and extent 
of his service-connected left knee 
disorder, to include arthritis.  The 
examiner(s) should be requested to 
review the pertinent evidence in the 
claims file and must indicate in the 
examination report that such review was 
performed.  The examiner(s) should 
perform any tests or studies deemed 
necessary for an accurate assessment, to 
include x-rays or magnetic resonance 
imaging (MRI) and range of motion 
studies, with and without pain.  

First, the orthopedic examiner is to 
assess the nature and severity of the 
veteran's service-connected left knee 
disability in accordance with the latest 
AMIE worksheet for rating disorders of 
the knees.  The orthopedic examiner 
should give detailed clinical findings 
of the symptomatology attributable to 
the veteran's service-connected left 
knee disability and indicate whether his 
knee disability is characterized by 
recurrent subluxation or lateral 
instability; dislocated semilunar 
cartilage with frequent episodes of 
"locking," pain, and effusion into the 
joint; or symptomatic removal of the 
semilunar cartilage.

Second, the skin examiner should assess 
the nature of the surgical scarring 
related to the veteran's left knee and 
expressly give the extent of scarring in 
square inches or centimeters, should 
indicate whether the veteran's scarring 
is unstable (that is, frequent loss of 
covering of skin over the scar), deep, 
superficial (that is, not associated 
with underlying tissue damage), or 
tender and/or painful on objective 
demonstration, and whether the scarring 
results in weakness, limits the function 
of, or causes limited motion of, the 
affected part, in accordance with the 
latest AMIE worksheet for rating 
disorders of the skin.
  
The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After completion of the above, and 
any further development deemed 
necessary, VA should readjudicate the 
veteran's increased rating claim, to 
include consideration of whether 
separate ratings for surgical scarring 
should be established.  If any 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process 
of law and to further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



